Case: 20-30062     Document: 00515599571         Page: 1     Date Filed: 10/13/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-30062                          October 13, 2020
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Myrna Thomas Quarles,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:19-CR-167-1


   Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
          Myrna Thomas Quarles appeals her within-guidelines-range sentence
   of 71 months of imprisonment for theft of government property. She
   contends that the district court erred by (1) applying a two-level
   enhancement for using a sophisticated means to commit or conceal the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30062        Document: 00515599571           Page: 2    Date Filed: 10/13/2020




                                      No. 20-30062


   offense, (2) applying a two-level enhancement for being an organizer, leader,
   supervisor, or manager of the criminal activity; (3) applying a two-level
   enhancement for abusing a position of private trust; (4) double counting the
   aggravating-role and abuse-of-trust enhancements; and (5) relying on facts
   contained in the presentence report (PSR) that lacked sufficient indicia of
   reliability. We affirm.
           As a threshold matter, the district court did not clearly or obviously
   err by relying on the facts contained in the PSR because those facts were
   based on the probation officer’s conversations with the investigating case
   agent. See United States v. Vela, 927 F.2d 197, 201 (5th Cir. 1991); see generally
   Puckett v. United States, 556 U.S. 129, 135 (2009); United States v. Warren,
   720 F.3d 321, 332 (5th Cir. 2013).
           The district court did not clearly err in finding that Quarles’s use of
   her personal credit union account to launder the ill-gotten proceeds of her
   theft   scheme      constituted    sophisticated     means.       See    U.S.S.G.
   § 2B1.1(b)(10)(C); United States v. Valdez, 726 F.3d 684, 692 (5th Cir. 2013).
   We have affirmed the application of § 2B1.1(b)(10)(C) in materially similar
   circumstances. See United States v. Clements, 73 F.3d 1330, 1340 (5th Cir.
   1996). Quarles’s argument amounts to a mere disagreement with the district
   court’s finding.
           Nor did the district court clearly err in finding that Quarles was at least
   a supervisor or manager of the criminal activity. See U.S.S.G. § 3B1.1(c);
   United States v. Ochoa-Gomez, 777 F.3d 278, 281-82 (5th Cir. 2015); United
   States v. Le, 512 F.3d 128, 134 (5th Cir. 2007). The court could infer from
   the available facts that Quarles—the director of Greater Horizons and board
   member of Webster United Federal Credit Union—devised the theft
   scheme, applied for Greater Horizons to take part in the program in question,
   and submitted the fraudulent reimbursement claims; that three Webster




                                            2
Case: 20-30062        Document: 00515599571           Page: 3    Date Filed: 10/13/2020




                                       No. 20-30062


   employees who helped conceal Quarles’s theft by laundering the ill-gotten
   gains did so at Quarles’s behest, in furtherance of Quarles’s fraudulent
   scheme, and within the scope of that scheme; that the actions of the Webster
   employees were reasonably foreseeable in connection with the theft scheme;
   and that Quarles profited far more than any other participant from the
   scheme. See United States v. Ismoila, 100 F.3d 380, 394 (5th Cir. 1996);
   U.S.S.G. § 1B1.3(a)(1)(B). We have affirmed the application of § 3B1.1(c) in
   materially similar circumstances. See United States v. St. Junius, 739 F.3d
193, 208 (5th Cir. 2013); United States v. Reagan, 725 F.3d 471, 494 (5th Cir.
   2013).
            Quarles also fails to show clear error in the district court’s finding that
   she abused a position of private trust in a way that significantly facilitated the
   commission or concealment of the offense. See U.S.S.G. § 3B1.3; United
   States v. Miller, 906 F.3d 373, 376-77 (5th Cir. 2018). The record permits a
   plausible finding that Quarles occupied a position of trust with Greater
   Horizons as its director and that she used that position to significantly
   facilitate the theft of government property by submitting fraudulent
   reimbursement forms. See United States v. Coleman, 609 F.3d 699, 708 (5th
   Cir. 2010). Thus, “[w]ithout [Quarles], it would have been extraordinarily
   difficult, if not impossible, for [Greater Horizons] to accomplish its criminal
   pursuits.” St. Junius, 739 F.3d at 209.
            Lastly, Quarles shows no error, plain or otherwise, in the district
   court’s dual application of the § 3B1.1(c) and § 3B1.3 enhancements. See
   Puckett, 556 U.S. at 135; Warren, 720 F.3d at 332. Neither Guideline
   expressly prohibits double counting. See United States v. Jimenez-Elvirez, 862
F.3d 527, 541 (5th Cir. 2017). In fact, § 3B1.3 expressly permits dual
   application with § 3B1.1 where, as here, the § 3B1.3 adjustment “is based
   upon an abuse of a position of trust.” § 3B1.3.




                                             3
Case: 20-30062   Document: 00515599571      Page: 4   Date Filed: 10/13/2020




                             No. 20-30062


         The judgment is AFFIRMED.




                                  4